


Exhibit 10.76
Directors Restricted Stock Deferral Agreement
The Progressive Corporation Directors
Restricted Stock Deferral Plan
Deferral Agreement
ONLY COMPLETE THIS AGREEMENT IF YOU WISH TO DEFER YOUR RESTRICTED STOCK AWARD
THIS DEFERRAL AGREEMENT is entered into pursuant to the provisions of The
Progressive Corporation Directors Restricted Stock Deferral Plan (“Plan”). All
capitalized terms in this Agreement shall have the meanings ascribed to them in
the Plan.
 
1.
Deferral Election. I hereby elect to defer receipt of the following portion of
each Restricted Stock Award granted to me in              under The Progressive
Corporation 2003 Directors Equity Incentive Plan. This election shall become
effective as of the date the restrictions applicable to such Awards (or portion
thereof) expire and shall not apply to any Award (or portion thereof) that fails
to vest free of all restrictions.

Please indicate the percentage of each Award you would like to defer:        %
 
2.
Designated Deferral Period. (The Plan gives you the option of electing a
Designated Deferral Period. If you elect a Designated Deferral Period, the
balance of your deferral account established pursuant to this Agreement will be
distributed to you within thirty (30) days following the date the Designated
Deferral Period ends, or, if earlier, the date you die or terminate your service
as a director of The Progressive Corporation or the date a Change in Control
occurs. If you do not elect a Designated Deferral Period, your account will be
distributed within thirty (30) days following the earlier of the date you die or
terminate your service as a director of The Progressive Corporation or the date
a Change in Control occurs.)

Please check one of the following:
o   I elect a Designated Deferral Period ending on the          day of
                    ,             .
OR
o   I do not wish to elect a Designated Deferral Period.
 
3.
Method of Distribution. I hereby elect that any distribution of the balance of
the deferral account established pursuant to this Agreement made on account of
termination of service as a director or expiration of a Designated Deferral
Period be paid as follows:  (check one)

 
 
 
 
 
 
in a single lump sum payment
  
o
OR in
  
 
Three annual installments
  
o
Five annual installments
  
o
Ten annual installments
  
o

I understand that Plan distributions made on account of reasons other than
termination of service as a director or expiration of a Designated Deferral
Period will be made in a single lump sum payment, unless the Plan provides
otherwise.
 
4.
Investment of Deferral Account. I understand that each amount credited to the
deferral account established pursuant to this Agreement shall be deemed to be
invested in the Common Shares, $1.00 par value, of The Progressive Corporation
until distribution of the balance of the account. I also understand that this
deemed investment is merely a device used to determine the amount payable to me
under the Plan and does not provide me with any actual rights or interests in
such Common Shares or any other particular funds, securities or property of The
Progressive Corporation or any of its affiliates. I also understand that my
right to receive distributions under the Plan makes me a general creditor of The
Progressive Corporation with no greater right or priority than any other general
creditor of The Progressive Corporation.

 
 
5.
Miscellaneous. I understand that this Agreement is subject to the terms,
conditions and limitations of the Plan, as in effect from time to time, in all
respects and that, except as expressly permitted by the Plan, all elections made
in this Agreement are irrevocable. I acknowledge that I have received, read and
understand the Plan document establishing the Plan. I agree to accept as final
and binding all decisions and interpretations of the Committee relating to the
Plan and this Agreement.


- 1 -

--------------------------------------------------------------------------------




NAME OF ELIGIBLE DIRECTOR:                                          
                               
SIGNATURE:                                          
                                                                        
DATE:                                                      
SSN:                                                          
The Deferral Agreement must be postmarked by                             ,
            .
Received and accepted on behalf of the Committee this          day of
                    ,             .
 



- 2 -